Mr. Justice Thomas delivered the opinion of the court: This is a claim for $351.25 filed by Will County, Illinois, for costs and expenses incurred by that county in the prosecution of Thomas Ivers, alias James Murphy, for the murder of Julius Charles Waldman on December 29,1924, the defendant and deceased both being inmates of the Joliet penitentiary at the time of the killing. The case was tried in the Will county Circuit Court and the defendant convicted and sentenced to 18 years in the Joliet penitentiary. The Attorney General has filed a statement admitting the amount stated in claimant’s declaration to be correct, and consents to an award in its favor for the sum claimed. Section 39 of chapter 108 of Hurd’s Revised Statutes of Illinois, 1917, provides that all fees and costs arising from the prosecution of convicts for crimes committed in the penitentiary at Joliet, which the county is now required to pay in like cases, shall be paid by the State. Under the provisions of this statute it is the duty of the State to reimburse the county for the fees, costs and expenses incurred and paid by it in the prosecution of the defendant, and claimant is therefore allowed an award in the sum of $351.25.